
	
		I
		111th CONGRESS
		1st Session
		H. R. 3583
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a subsidy to sellers and buyers of fish
		  directly delivered to American Samoa from vessels with United States fisheries
		  endorsements that manufacture for the United States.
	
	
		1.Short titleThis Act may be cited as the
			 American Samoa Protection of Industry,
			 Resources, and Employment Act or ASPIRE Act.
		2.Findings and
			 Policy
			(a)FindingsCongress
			 finds the following:
				(1)The tuna processing and manufacturing
			 industry is by far the largest private-sector base of employment in American
			 Samoa and serves as the critical foundation for the overall economy of American
			 Samoa. The unique local economy created by the operation of tuna canneries is
			 largely irreplaceable as an employment base. The canneries currently provide 80
			 percent of private sector employment in American Samoa, and generate more than
			 $80,000,000 (30 percent) of the territory’s income from labor according to a
			 recent Department of Labor report. Most other private sector jobs in American
			 Samoa provide goods or services to the tuna processors. Moreover, the economic
			 growth of many other private sector employers in the consumer retail and
			 service sectors is tied either directly or indirectly to the tuna
			 industry.
				(2)Over the past 30
			 years, direct employment growth in the fish processing industry has accounted
			 for more than one-third of total job growth in American Samoa. Moreover, a
			 recent study reflects that every job added to or subtracted from the economy by
			 a change in employment in the tuna processing industry adds or subtracts
			 another 0.47 jobs from other sectors of American Samoa’s economy, the so-called
			 multiplier effect.
				(3)An important
			 component of the tuna processing industry’s multiplier effect is derived from
			 direct delivery of tuna by fishing vessels to American Samoa for processing,
			 which results in revenue for the territory from visitor expenditures on vessel
			 refueling, repair, and other shipyard services, stevedores, fishing net
			 repairs, lodging, dining, and a host of other services. Unfortunately, while
			 having provided limited economic benefit through indirect deliveries which
			 ensured a constant supply of fish to the canneries, the large majority of the
			 eligible fleet which fishes under the auspices of a United States flag and
			 United States license no longer provides direct delivery or economic benefit to
			 American Samoa, where many of them are home-ported, choosing rather to deliver
			 their catch to massive carrier ships for purposes of transshipping their fish
			 to be cleaned in low-wage labor rate countries.
				(4)Due to low-wage labor rates of 0.60 cents
			 and less per hour for tuna cannery workers in competing countries, increased
			 transportation and energy costs, decreased volumes of direct-delivered fish to
			 American Samoa, recent Federal minimum wage policy changes that have resulted
			 in mandatory annual wage increases, heavy foreign competition for United States
			 market share in the tuna industry, and a number of other issues, one of
			 American Samoa’s tuna canneries has announced that it will shut down by
			 September 2009. This closure will result in job loss for nearly 40 percent of
			 the territory’s private sector employees, as well as increased energy,
			 shipping, and food costs for the remaining businesses and public entities
			 because the canneries help subsidize the costs of these industries.
				(5)Closure of the
			 remaining tuna processing plant would result in job loss for another 40 percent
			 of private sector employees, and a recent study of the territory’s economy
			 concluded that closure of the remaining tuna processing plant would result in
			 total job loss of 44 percent of all employment in the territory, leaving the
			 American Samoan Government, which receives significant operational and capital
			 grants from the Federal Government, as the territory’s only significant
			 employer.
				(6)Due to present
			 dependence on the canneries and Federal aid, if both canneries leave American
			 Samoa, only direct Federal assistance will remain to bridge the gap left by the
			 loss of approximately $80,000,000 in private sector income from the tuna
			 canneries.
				(7)The Department of
			 the Interior has previously reported to Congress that in the absence of the
			 revenue derived from the canneries, American Samoa, with its population of
			 nearly 70,000, will be almost wholly dependent on direct
			 assistance from the Federal Government, warning that the American Samoan
			 economy will be devastated;
				(8)Having served,
			 starting at the turn of the last century, as an important refueling station for
			 American ships in the South Pacific, American Samoa has long held a position of
			 strategic and historic importance to the United States, and over the years,
			 American Samoans have sacrificed to help keep our country free, with many
			 serving in the United States military.
				(9)In March 2006, it
			 was reported to Congress that the sacrifice of American Samoa in the Iraq war
			 was disproportionate to the territory’s small size, as residents of the
			 territory were 15 times more likely to be killed in action in Iraq than
			 residents of the United States as a whole.
				(b)PolicyThe
			 Federal Government should provide employment stabilization and economic
			 development assistance to the people of American Samoa, including incentives
			 for the continued operation and development of American Samoa’s tuna processing
			 industry, as the territory now faces severe economic conditions.
			3.Expansion of
			 general technical assistance to American SamoaSection 601 of the Act of December 24, 1980
			 (48 U.S.C. 1469d(d)) is amended by inserting at the end the following:
			
				(e)Employment
				Security and Economic Development Assistance for American Samoa
					(1)Technical
				Assistance Grants
						(A)The Secretary of
				the Interior is further authorized to provide technical assistance to the
				territory of American Samoa in the form of grants to sellers and buyers of
				whole tuna directly delivered to tuna processors located within American Samoa
				for processing in American Samoa, in the following amounts:
							(i)For each processor
				of whole tuna directly delivered to American Samoa for processing, as
				processing is defined in paragraph (6)(B): $200 per metric ton,
				provided that this amount shall be adjusted each May 25 by a ratio equal to the
				ratio of any increase in the federal minimum wage for American Samoa as
				compared to the Federal minimum wage in American Samoa the prior year.
							(ii)For each fishing
				vessel with a United States fishery endorsement (issued pursuant to section
				12113 of title 46, United States Code) and which is otherwise authorized to
				fish for tuna in areas under the authority of the Western Pacific Regional
				Fishery Management Council or areas covered by the United States South Pacific
				Tuna Treaty, or which has an American Samoa Longline Limited Access Permit
				(issued pursuant to the Fishery Management Plan for Pelagic Fisheries of the
				Western Pacific Region established under the authority of section 1801 et seq.
				of title 18, United States Code): $200 per metric ton.
							(iii)For each fishing vessel that does not meet
				the requirements of clause (ii) but is United States-documented pursuant to
				section 12103 of title 46, United States Code, and is otherwise authorized to
				fish for tuna in areas under the authority of the Western Pacific Regional
				Fishery Management Council or areas covered by the United States South Pacific
				Tuna Treaty: $100 per metric ton.
							(B)A recipient of a
				grant under this subsection may be eligible either as a seller of
				direct-delivered whole tuna or as a processor buying direct-delivered whole
				tuna, but not both.
						(C)Grants provided
				under this subsection shall not be considered as gross income of the recipient
				for purposes of the Internal Revenue Code of 1986.
						(D)Grant amounts
				provided under this subsection shall not be subject to reduction by the
				Secretary for any operation or maintenance set aside.
						(2)Collection of
				Annual and Transfer Fees for the Benefit of Economic Development in American
				Samoa
						(A)All vessels
				meeting the requirements of clauses (ii) and (iii) of paragraph (1)(A) shall be
				subject to a $250,000 annual fee due and payable to the United States Treasury
				on January 31 each year for the immediately prior calendar year. This annual
				fee shall be waived for any calendar year for which the vessel certifies to the
				Secretary that the vessel has made not less than three direct deliveries in
				that calendar year of whole tuna to processors on American Samoa for processing
				in American Samoa.
						(B)Any vessel that
				is—
							(i)United
				States-documented pursuant to section 12103 of title 46, United States
				Code;
							(ii)authorized to
				fish for tuna under the United States South Pacific Tuna Treaty; and
							(iii)delivers tuna to
				another vessel or other location for the purposes of transshipment,
							shall
				be subject to a fee of 6.25 percent per metric ton per each such delivery,
				regardless of the date payment is received for the delivery. This fee shall be
				payable to the United States Treasury and shall be due no later than 30 days
				after the date of delivery.(3)Creation of the
				American Samoa Economic Development Trust Fund
						(A)There is created
				within the Treasury of the United States a trust fund to be known as the
				American Samoa Economic Development Trust Fund (in this subsection
				referred to as the Trust Fund), consisting of such amounts as may
				be credited or appropriated to the Trust Fund under this subsection or any
				other provision of law.
						(B)There is hereby
				appropriated to the Trust Fund amounts equivalent to the amounts received in
				the Treasury pursuant to subparagraphs (A) and (B) of paragraph (2).
						(C)The Trust Fund
				shall be administered by the Office of Insular Affairs of the Department of
				Interior. The Office of Insular Affairs shall pay monies from the Trust Fund to
				carry out the purposes of paragraph (1)(A) of this subsection. The Office of
				Insular Affairs may use any excess amounts to provide financial assistance to
				the territory of American Samoa in accordance with any of the Office’s existing
				or future programs.
						(4)RulemakingNot
				later than 180 days after the date of the enactment of this Act but prior to
				May 1, 2010, whichever comes first, the Secretary shall prescribe such
				regulations and other guidance as may be necessary or appropriate to carry out
				the provisions of this subsection. Such regulations shall provide that the
				Technical Assistance Division of the Office of Insular Affairs shall be
				responsible for administering the provisions of this subsection and may not
				delegate its duties with regard to this subsection to any person or entity
				outside the Department of the Interior.
					(5)Authorizations
				and Appropriations
						(A)There is hereby
				authorized and appropriated to the Secretary of the Interior $25,000,000 for
				fiscal year 2010 to carry out the purposes of paragraph (1)(A). Further, there
				is hereby authorized such annual sums as may be necessary to carry out the
				purposes of paragraph (1)(A) in fiscal years after 2010. Sums appropriated
				pursuant to this subparagraph (A) shall remain available until expended, and
				shall not be available for administration of this subsection by the Department
				of the Interior.
						(B)There is
				authorized to be appropriated to the Secretary $300,000 for the Salaries and
				Expenses account of the Office of Insular Affairs to carry out the duties of
				the Office of Insular Affairs under this subsection, which amount shall remain
				available until expended and shall be in addition to any other amount
				appropriated to the Secretary for the Office of Insular Affairs.
						(6)DefinitionsAs
				used in the subsection–
						(A)Direct
				deliveryThe term direct delivery means whole tuna
				caught by and moved from a fishing vessel that meets the criteria in clause
				(ii) or (iii) of paragraph (1)(A) directly to a processing facility located in
				American Samoa, for preparation for end-user consumption in the United States
				and its territories, which shall include placing the product in consumer-ready
				packaging. Direct delivery excludes the delivery of frozen tuna
				loins.
						(B)TransshipmentThe
				term transshipment means unloading any or all of the fish on board
				a fishing vessel onto another vessel or entity for the purpose of transporting
				that fish to another location for
				processing.
						.
		
